Name: Regulation (EU) 2019/499 of the European Parliament and of the Council of 25 March 2019 laying down provisions for the continuation of ongoing learning mobility activities under the Erasmus+ programme established by Regulation (EU) No 1288/2013, in the context of the withdrawal of the United Kingdom from the Union
 Type: Regulation
 Subject Matter: European construction;  cooperation policy;  employment;  organisation of teaching;  Europe;  education;  social affairs
 Date Published: nan

 27.3.2019 EN Official Journal of the European Union LI 85/32 REGULATION (EU) 2019/499 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 March 2019 laying down provisions for the continuation of ongoing learning mobility activities under the Erasmus+ programme established by Regulation (EU) No 1288/2013, in the context of the withdrawal of the United Kingdom from the Union THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty of the Functioning of the European Union, and in particular Article 165(4) and 166(4) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union (TEU). The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or, failing that, two years after that notification, namely from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (2) The withdrawal occurs during the 2014-2020 programming period of the Erasmus+ programme in which the United Kingdom is participating. (3) Regulation (EU) No 1288/2013 of the European Parliament and of the Council (3) establishes and governs the Erasmus+ programme. This Regulation should lay down rules in order to allow for the continuation of legal commitments already undertaken, in accordance with Regulation (EU) No 1288/2013, with regard to ongoing learning mobility activities involving the United Kingdom, after its withdrawal from the Union. (4) From the date on which the Treaties cease to apply to the United Kingdom, the United Kingdom will cease to be a programme country within the meaning of Article 24(1) of Regulation (EU) No 1288/2013. In order to avoid current Erasmus+ participants being required to interrupt their ongoing learning mobility activities, the rules on the eligibility of ongoing learning mobility activities under the Erasmus+ programme should be adapted. (5) For the purposes of the continuation of financing of ongoing learning mobility activities from the Union budget, the Commission and the United Kingdom should agree to allow the exercise of controls and audits of those activities. If the necessary controls and audits cannot be carried out, this should be considered a serious deficiency in the management and control system. (6) Since the objective of this Regulation, namely to allow for the continuation of ongoing learning mobility activities involving the United Kingdom which have started at the latest on the date on which the Treaties cease to apply to the United Kingdom, cannot be sufficiently achieved by the Member States but can rather, by reason of its scale and effects, be better achieved at Union level, the Union may adopt measures, in accordance with the principle of subsidiarity, as set out in Article 5 TEU. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve that objective. (7) In view of the fact that, in the absence of a withdrawal agreement or of an extension of the two-year period after the United Kingdom's notification, the Treaties will cease to apply to the United Kingdom from 30 March 2019 and in view of the need to ensure, prior to the date of the withdrawal of the United Kingdom from the Union, the continuation of ongoing learning mobility activities under the Erasmus+ programme, it was considered appropriate to provide for an exception to the eight-week period referred to in Article 4 of Protocol No 1 on the role of national Parliaments in the European Union, annexed to the TEU, to the Treaty on the Functioning of the European Union and to the Treaty establishing the European Atomic Energy Community. (8) This Regulation should enter into force as a matter of urgency on the day following that of its publication in the Official Journal of the European Union and should apply from the day following that on which the Treaties cease to apply to the United Kingdom unless a withdrawal agreement concluded with the United Kingdom has entered into force by that date, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation lays down provisions for the continuation of learning mobility activities, as referred to in Articles 7 and 13 of Regulation (EU) No 1288/2013, which take place in the United Kingdom or involve entities or participants from the United Kingdom and which have started at the latest on the date on which the Treaties cease to apply to the United Kingdom. Article 2 Eligibility 1. Learning mobility activities referred to in Article 1 shall continue to be eligible for financing. 2. For the purpose of applying any provisions of Regulation (EU) No 1288/2013 and the acts implementing that Regulation that are necessary to give effect to paragraph 1, the United Kingdom shall be treated as a Member State, subject to this Regulation. However, representatives of the United Kingdom shall not participate in the committee referred to in Article 36 of Regulation (EU) No 1288/2013. Article 3 Controls and audits The application of the rules regarding the controls and audits of the learning mobility activities referred to in Article 1 shall be agreed between the Commission and the authorities of the United Kingdom. The controls and audits shall cover the entire period of the learning mobility activities and the related follow-up. If the necessary controls and audits of the Erasmus+ programme cannot be executed in the United Kingdom this shall constitute a serious deficiency in complying with the main obligations in the implementation of the legal commitment between the Commission and the national agency of the United Kingdom. Article 4 Entry into force and application This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the day following that on which the Treaties cease to apply to the United Kingdom pursuant to Article 50(3) TEU. However, this Regulation shall not apply if a withdrawal agreement concluded with the United Kingdom in accordance with Article 50(2) TEU has entered into force by the date referred to in the second paragraph of this Article. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 March 2019. For the European Parliament The President A. TAJANI For the Council The President G. CIAMBA (1) Opinion of 20 February 2019 (not yet published in the Official Journal). (2) Position of the European Parliament of 13 March 2019 (not yet published in the Official Journal) and decision of the Council of 19 March 2019. (3) Regulation (EU) No 1288/2013 of the European Parliament and of the Council of 11 December 2013 establishing Erasmus+: the Union programmes for education, training, youth and sport and repealing Decisions No 1719/2006/EC, No 1720/2006/EC and No 1298/2008/EC (OJ L 347, 20.12.2013, p. 50).